DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/30/19, wherein:
Claims 1-13 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 recite “creating a supervision zone when the road information impacts road drivability” is the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, “creating” in the context of this claim encompassed the user drawing a map with a highlight zone area/location A that has heavy traffic or accident when receiving many reports that there is an incident on location A.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim only recites “a controller programmed” is used to perform the claimed steps.  The additional elements in all of the step is recited at a high level of generality (i.e. as a processor performing a generic computer function of creating a supervision zone such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Furthermore, receiving information and output information is not considered as significantly more than the abstract idea because it is merely data gathering.    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Receiving information and output information by a processor is not considered as significantly more than the abstract idea because they are merely data gathering and are considered as well understood routine conventional as it has been held by the court.  Particularly, receiving or transmitting data over a 
 Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 2-13 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a controller programmed to receive input related to the road information and create a supervision zone when the road information impacts road drivability”.  It is unclear of whether the information (receive input related to the road information) is being used to create a supervision zone when the road information impacts road drivability.   The claim merely recite the controller receive input related to the road information, and the creating a supervision zone is not based on the receive input.  
Claim 6 recites “receive an emergency vehicle signal”, it is not clear specific information regarding the emergency vehicle signal.  Is it about the siren of ambulance, police vehicle or vehicle emergency light signal?  Since the specification does not give an example or indicate specifically what it is, “receive an emergence vehicle signal” is broadly interpreted as receiving road incident information/traffic event e.g. traffic accidents, obstructions to congestion. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FILLEY ET AL EL (US 2017/0098373).  Herein after FILLEY.
As for independent claim 1, FILLEY discloses a remote system for an autonomous vehicle {figure 1, par. 0049-0051}, comprising: a non-moveable receiver remote from the autonomous vehicle and configured to receive road information {at least figures 1, 7, pars. 0005, 0059-0064; figure 2 step A101, par. 0031-0032 e.g. discloses the location cloud 121 (includes one or more servers) receives a roadway event through the network 127. The roadway event may include a roadway description, a roadway location, and a time; Roadway descriptions may encode a wide range of road information, from accidents, obstructions to congestion and delays; pars. 0059-0064 discloses server comprises processor 800 that includes road conditions modules 811 receives and process road condition data from sensors such as vehicle sensors; weather module 809 receives and processes weather data from sensors such as in vehicle sensors; other ground sensor}  
a controller programmed to receive input related to the road information {see at least figure 1, figures 8- 9, pars. 0031, 0065, 0067-0071 discloses received input related to the road information; see at least figures 2, 7 pars. 0005, 0060-0061 e.g. the processor 800 is configured to receive collected data from the device(s), determine an event and generate an impact area and incident event; par. 0052, figure 4 also 
create a supervision zone when the road information impacts road drivability and a display device disposed at a control center area and configured to display a visual indication on a map of the supervision zone {see at least par. 0005, 0035-0037 discloses a server receives a first description of an incident. The server determines an impact area of the incident based on the description. The server generates a geographic polygon based on the impact area of the incident. The server generates a geographic polygon which can be overlaid on a cellular map; also figures 3-6, pars. 0052-0057 discloses a supervision zone when the road information impacts road drivability e.g. figures 4-5 discloses an impact area boundary 350; figure 6 impact area 650}. 
As for dep. claim 2, which discloses wherein the input is received by the controller directly from the receiver and the controller is programmed to determine whether the road information impacts road drivability {see FILLEY at least figures 3-6, pars. 0051-0057. 
As for dep. claim 3, which discloses wherein the input is received by the controller from a user input {see FILLEY at least pars. 0031, 0065, 0067-0071. 
As for dep. claim 4, which discloses wherein the controller is programmed to remove the visual indication of the supervision zone after a predetermined amount of time {see FILLEY at least pars. 0033-0034, 0037 and figures 4-6}. 
As for dep. claim 5, which discloses wherein the controller is programmed to receive user input to remove the visual indication of the supervision zone {see FILLEY at least pars. 0033-0034, 0037 and figures 4-6}. 
As for dep. claim 6, which discloses wherein the receiver is configured to receive an emergency vehicle signal, and the controller is programmed to determine that the emergency vehicle signal is road information that impacts road drivability {see FILLEY at least pars. 0021, 0023, 0031-0033, 0035, 0037, 0047, 0052}. 
As for dep. claim 7, which discloses wherein the controller is programmed to receive input data enabling a route to be created to avoid the supervision zone {see FILLEY at least pars. 0045-0049 and figure 9}. 
As for dep. 8, which discloses a transmitter configured to transmit the route to avoid the supervision zone to a vehicle {see FILLEY at least pars. 0045-0049, 0058 and figures 2, 9}. 
As for dep. claim 8, which discloses further comprising a storage device configured to store the route to avoid the supervision zone {see at least figure 1, 7, par. 0023-0025, 0053}. 
As for dep. claim 10, which discloses wherein the controller is programmed to cause the display device to display the route to avoid the supervision zone on the map {see FILLEY at least pars. 0045-0049, 0058, 0063 and figures 2, 9}. 
As for dep. claim 11, which discloses wherein the controller is programmed to receive information related to the supervision zone and cause the display device to display the information related to the supervision zone {see FILLEY at least figures 3-6, pars. 0005, 0037, 0052-0057, 0065-0065}. 
As for dep. claims 12-13, which discloses wherein the receiver is configured to receive vehicle information, and the controller is programmed to determine that the vehicle information is road information that impacts road drivability, wherein the receiver is configured to receive an image transmitted by a vehicle camera, and the display device is configured to display the image {see FILLEY, figures 4-6, at least pars. 0021, 0023, 0031, 0065, 0067-0071}.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/KIRA NGUYEN/Primary Examiner, Art Unit 3664